TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00106-CR




                                   James Paul Hicks, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 50,118, HONORABLE JOE CARROLL, JUDGE PRESIDING




               Appellant James Paul Hicks was placed on deferred adjudication community

supervision after he pleaded no contest to aggravated sexual assault of a child. See Tex. Pen. Code

Ann. § 22.021 (West Supp. 2001). The court later revoked supervision, adjudicated appellant guilty,

and imposed sentence of imprisonment for six years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief.
              No pro se brief has been filed. Appellant’s father, however, sent the Court a letter and

certain accompanying documents that he asserts raise questions about the regularity of the

proceedings below. We have examined these documents and find no basis for disturbing the district

court’s judgment.

              The judgment of conviction is affirmed.




                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: June 29, 2001

Do Not Publish




                                                 2